Case: 16-60671      Document: 00514176514         Page: 1    Date Filed: 09/29/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 16-60671                                   FILED
                                  Summary Calendar                         September 29, 2017
                                                                              Lyle W. Cayce
                                                                                   Clerk
WAEL NIAZY ALRASHIDI,

                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A206 118 912


Before BENAVIDES, CLEMENT, and GRAVES, Circuit Judges.
PER CURIAM: *
       Wael Niazy Alrashidi is a citizen of Egypt who entered the U.S. as a non-
immigrant, J-1 exchange visitor and stayed in the U.S. beyond the authorized
period. He was subsequently charged as being removable on this basis. Now,
he petitions this court for review of an order of the Board of Immigration
Appeals (BIA) upholding the immigration judge’s (IJ’s) determination that he
was not entitled to asylum, withholding of removal, or protection under the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60671    Document: 00514176514      Page: 2   Date Filed: 09/29/2017


                                 No. 16-60671

Convention Against Torture (CAT) because, inter alia, he was not credible. On
appeal, Alrashidi contends that the IJ violated his due process rights by
aggressively questioning him during his immigration hearings. He also argues
that the BIA erred in affirming the IJ’s findings on his credibility.
      We review only the decision of the BIA but will consider the IJ’s decision
if it influenced the determination of the BIA. Zhu v. Gonzales, 493 F.3d 588,
593 (5th Cir. 2007). We review the BIA’s factual findings for substantial
evidence. Wang v. Holder, 569 F.3d 531, 536 (5th Cir. 2009). Under this
standard, reversal is improper unless we decide “not only that the evidence
supports a contrary conclusion, but also that the evidence compels it.” Chen v.
Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006) (internal quotation and citation
omitted); see 8 U.S.C. § 1252(b)(4)(B).
      We review Alrashidi’s constitutional claims de novo.        See Sattani v.
Holder, 749 F.3d 368, 370 (5th Cir. 2014). As the BIA concluded, the record
reveals that the IJ appropriately asked questions in order to fully develop the
record. See Calderon-Ontiveros v. INS, 809 F.2d 1050, 1052-53 & n.1 (5th Cir.
1986). Moreover, the questions asked by the IJ did not preclude Alrashidi from
presenting further testimony or evidence concerning his claims and did not
“substantially prejudice” him. Id. at 1052; see Wang, 569 F.3d at 541 (rejecting
similar due process claim).
      An adverse credibility determination may be supported by any
inconsistency or omission, provided that the totality of the circumstances
establishes that an asylum applicant is not credible. Wang, 569 F.3d at 538-
39. Our review of the record as a whole shows that the evidence does not
compel a conclusion contrary to that reached by the IJ and BIA on the issue
whether Alrashidi was credible. See id. at 537-39. Because Alrashidi has not
presented credible evidence showing that he is entitled to asylum, he has not



                                          2
    Case: 16-60671   Document: 00514176514      Page: 3   Date Filed: 09/29/2017


                                 No. 16-60671

shown that he is entitled to withholding of removal or relief under the CAT.
See Dayo v. Holder, 687 F.3d 653, 659 (5th Cir. 2012). Consequently, his
petition for review is DENIED.




                                      3